DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 10/21/2021 is considered and signed IDS form is attached. It is noted that the references were stricken from IDS filed on 10/21/2021 given that English translation was not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 recite “aliphatic or aromatic organic acids”. While there is support for specific aliphatic or aromatic organic acids such as C1-C8 aliphatic or aromatic organic acids (see paragraph 0041 of published application), there is no support for broad disclosure of any aliphatic or aromatic organic acids. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 20 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The transparency and impact resistance have been rendered indefinite by the use of the term high.
The term “low” in claim 20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The yellowness index has been rendered indefinite by the use of the term low.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2016/0160022 A1 cited in IDS) in view of Baumgart et al. (US 6,630,211 B1 cited in IDS) and Moeyersons (US 2009/0071589 A1).

Regarding claims 1-12, Lu et al. disclose an interlayer (polymeric film) comprising polyvinyl acetal resin such as polyvinyl butyral resin, adhesion control agent and plasticizer such as triethylene glycol di-(2-ethylhexanoate) (see Abstract and paragraphs 0013, 0023, 0025 and 0043). The amount of adhesion control agent can be 0.003 to 0.15 phr (see paragraph 0043). 
Lu et al. do not disclose adhesion control agent to impart the high refractive index of at least 1.460 to the polymeric film, the adhesion control agent containing an aliphatic ring and at least one hydroxyl group. Lu et al. do not disclose adhesion control agent selected from the group consisting of monovalent or multivalent salts of aliphatic or aromatic organic acids. Lu et al. do not disclose a polymeric film possessing a high refractive index of at least 1.460.
Baumgart et al. disclose tricyclodecane dimethanol as an adhesion promoter (see col. 1, lines 5-8).
In light of motivation for using tricyclodecane dimethanol disclosed by Baumgart et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use tricyclodecane dimethanol of Baumgart et al. as adhesion control agent in Lu et al. in order to 
Lu et al. in view of Baumgart et al. do not disclose adhesion control agent selected from the group consisting of monovalent or multivalent salts of aliphatic or aromatic organic acids. Lu et al. in view of Baumgart et al. do not disclose a polymeric film possessing a high refractive index of at least 1.460.
Moeyersons discloses adhesion control additives such as potassium acetate (metal salt) that is used for controlling the adhesive bond of polymeric sheet, wherein the polymeric sheet comprises polyvinyl acetal resin (see paragraphs 0015, 0022).
In light of motivation for using adhesion control additive such as potassium acetate disclosed by Moeyersons as described above, it therefore would have been obvious to one of ordinary skill in the art to use adhesion control additive such as potassium acetate in Lu et al. in view of Baumgart et al. in order to control adhesion of interlayer, and thereby arrive at the claimed invention.
Lu et al. in view of Baumgart et al. and Moeyersons do not disclose a polymeric film possessing a high refractive index of at least 1.460. However, given that the polymeric film of Lu et al. in view of Baumgart et al. and Moeyersons is identical to that presently claimed, it is obvious or inherent that the polymeric film of Lu et al. in view of Baumgart et al. and Moeyersons has a high refractive index of at least 1.460.

Regarding claims 15-20, Lu et al. in view of Baumgart et al. and Moeyersons disclose the interlayer (polymeric film) as set forth above. Lu et al. disclose the interlayer is laminated 
Lu et al. in view of Baumgart et al. and Moeyersons do not disclose the laminate having presently claimed properties. However, given that the laminate of Lu et al. in view of Baumgart et al. and Moeyersons is identical to that presently claimed, it is obvious or inherent that the laminate of Lu et al. in view of Baumgart et al. and Moeyersons has presently claimed properties.
Lu et al. in view of Baumgart et al. and Moeyersons do not disclose the blending agent imparts to the laminate a transparency, a mean break height and a yellowness index as presently claimed. However, given that the blending agent of Lu et al. in view of Baumgart et al. and Moeyersons is identical to that presently claimed, it is obvious or inherent that the blending agent of Lu et al. in view of Baumgart et al. and Moeyersons imparts to the laminate a transparency, a mean break height and a yellowness index as presently claimed.

Response to Arguments
Applicant's declaration and arguments filed 10/21/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants submit declaration and argue that firstly, the art of multilayer lacquers is not analogous to the art of polyvinyl acetal films, and one of ordinary skill in the art of polyvinyl acetal polymer films would not consult the field of lacquers.
As noted above in the office action, Lu already discloses an interlayer comprising an adhesion control agent. While Lu do not disclose a specific adhesion control agent, Baumgart et al. is used for teaching specific adhesion control agent tricyclodecane dimethanol. Given that Baumgart et al. provide proper motivation for using tricyclodecane dimethanol, i.e. an adhesion 
Further, regardless of the end-use of Baumgart et al., Baumgart et al. provides a proper motivation for using tricyclodecane dimethanol which would be applicable to interlayer of Lu especially given that Lu discloses the use of an adhesion control agent (see paragraph 0043).
Additionally, Baumgart et al. is only used as teaching reference in order to teach adhesion control agent tricyclodecane dimethanol. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicants submit declaration and argue that secondly, even if one of ordinary skill in this art consulted the multilayer lacquer art, such as evidenced by Baumgart et al., the ordinary worker skilled in the art of polyvinyl acetal polymer films would not look to any teaching in that art in which TCDDM has utility as “an improved binding agent.” “Binding agents,” especially binding agents which have improved adhesion, are not required in polyvinyl acetal films because the polymeric nature of the film is homogeneous, not multi-layer, as in the lacquers of Baumgart et al.
However, Lu and the present specification disclose adhesion control agents which read on adhesion agents that reduce, maintain or increase adhesion. There is nothing in Lu or 

Applicants submit declaration and argue that one of ordinary skill in the art would not wish to increase the adhesion of any polyvinyl acetal film to which the invention pertains, by the inclusion of an agent, such as the TCDDM of Baumgart et al., as it is known that agents which increase the adhesion of polyvinyl acetal films to other laminate layers decrease the impact strength of the resulting laminate. 
While applicants argue that agents which increase the adhesion of polyvinyl acetal films to other laminate layers decrease the impact strength of the resulting laminate, applicants have provided no evidence (i.e. data) that adhesion control agents of Baumgart decrease the impact strength of the resulting laminate. Additionally, Lu is not limited to adhesion control agents recited in paragraph 0043. Further, Lu discloses the use of more than one resin layer. The examiner is using Baumgart to teach TCDDM in Lu. There is no evidence (i.e. data) and Lu in view of Baumgart result decrease the impact strength of the resulting laminate.

Applicants submit declaration and argue that the results set forth are surprising and unexpected.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific polyvinyl acetal resin in specific amount, while the present claim recite any polyvinyl acetal resin in any amounts, (ii) the examples recite specific plasticizer in specific amount, while the present claim recite any plasticizer in any amounts, (iii) the examples recite specific blending agent, while the present claim has broad recitation of blending agent, (iv) the examples recite specific thickness of polymeric film, while the present claims recite any thickness of polymeric film, (v) the examples 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787